Title: From John Adams to John Adams Smith, 21 October 1815
From: Adams, John
To: Smith, John Adams



Dear Sir
Quincy October 21st 1815

I thank you for your favour of the 10th & 12th. I can only say that I wish you a pleasant voyage, & a happy fulfillment of your wishes and anticipations; I hope too that your Uncle, will find in you, an able, a faithful an attentive and industrious assistant in the arduous labours of his trying and distressing situation
I am apprehensive however that you may be disappointed in your prospect of much improvement in attending the Courts of Justice; for if you discharge your duties to your commission, you will not find much time for any other employment, study, or amusement. The Italians have a significant proverb.
Se sta bene, non se move, which may be translated “If you stand well, stand still.”
After twelve months labour and disapation in London, you must have great resolution, & firmness of mind to return to the practice of the Law in New York; and I know of no life more miserable, than a state of dependence, on the generosity or caprice of others, whether public or private men.
Inclosed with this are some letters, which you will be so good as to present with the love of your affectionate Grand Father
John Adams